Name: 2000/554/EC: Commission Decision of 6 September 2000 authorising the Republic of Austria to make use of the register of bovine animals to partially replace surveys of bovine livestock (notified under document number C(2000) 2467) (Text with EEA relevance) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  Europe;  means of agricultural production;  farming systems;  information and information processing
 Date Published: 2000-09-19

 Avis juridique important|32000D05542000/554/EC: Commission Decision of 6 September 2000 authorising the Republic of Austria to make use of the register of bovine animals to partially replace surveys of bovine livestock (notified under document number C(2000) 2467) (Text with EEA relevance) (Only the German text is authentic) Official Journal L 235 , 19/09/2000 P. 0023 - 0024Commission Decisionof 6 September 2000authorising the Republic of Austria to make use of the register of bovine animals to partially replace surveys of bovine livestock(notified under document number C(2000) 2467)(Only the German text is authentic)(Text with EEA relevance)(2000/554/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production(1), as last amended by Directive 97/77/EC(2), and in particular Article 1(2) and (3) thereof,Whereas:(1) Council Regulation (EC) No 820/97 of 21 April 1997 establishes a system for the identification and registration of bovine animals(3).(2) Commission Decision 1999/571/EC of 28 July 1999 recognises the fully operational character of the Austrian data base for bovine animals(4).(3) Pursuant to Directive 93/24/EEC the Member States may, at their request, be authorised to use administrative statistical sources instead of surveys of bovine animals on condition that they satisfy the obligations arising out of the said Directive.(4) Austria has introduced a request for authorisation pursuant to the third subparagraph of Article 1(2) of Directive 93/24/EEC.(5) This Decision is in compliance with the opinion of the Standing Committee on Agricultural Statistics, set up by Council Decision 72/279/EEC(5),HAS ADOPTED THIS DECISION:Article 1The Republic of Austria is authorised to replace, in part, the surveys of bovine animals provided for by Council Directive 93/24/EEC by using the register of bovine animals to obtain all the statistical data required to comply with the obligations arising out of the said Directive. This authorisation is granted up to 31 December 2003.Article 2The basic conditions to be met by the Republic of Austria when using administrative data for statistical purposes are set out in the Annex to this Decision.Article 3This Decision is addressed to the Republic of Austria.Done at Brussels, 6 September 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 149, 21.6.1993, p. 1.(2) OJ L 10, 16.1.1998, p. 28.(3) OJ L 117, 7.5.1997, p. 1.(4) OJ L 217, 17.8.1999, p. 62.(5) OJ L 179, 7.8.1972, p. 1.ANNEXBasic conditions governing the use of the administrative database for statistical purposes (DBB: data base for bovine animals):1. In view of the current level of coverage and representativeness for the operational data base for bovine animals (DBB) in Austria, it may be used to obtain statistical data on the following characteristics:- total bovine livestock- bovine animals less than one year old- bovine animals aged between one and two years- male- female- bovine animals of two years and over- male- female- heifers- cows.2. Since the following characteristics cannot be obtained from the DBB, they shall be the subject of supplementary statistical surveys:- bovine animals less than one year old, calves for slaughter- bovine animals less than one year old, other- bovine animals less than one year old, other, male- bovine animals less than one year old, other, female- bovine animals aged between one and two years, female, animals for slaughter- bovine animals aged between one and two years, female, other- bovine animals of two years and over, heifers for slaughter- bovine animals of two years and over, heifers, other- bovine animals of two years and over, cows, dairy cows- bovine animals of two years and over, cows, otherFor comparison reasons the following characteristics have also to be the subject of this supplementary statistical survey:- total bovine livestock- bovine animals less than one year old- bovine animals aged between one and two years- male- female- bovine animals of two years and over- male- female- heifers- cows.3. A cooperation group made up of the responsible officials of the "Statistik Ã sterreich" (formerly, Austrian Statistical Office), the Federal Ministry of Agriculture, the Environment, Waterways and Forestry (the chief administrator of the DBB; formerly, Federal Ministry of Agriculture and Forestry), external representatives of the chambers for agriculture, experts of the university of agricultural sciences (statistics, cattle breeding) and a representative of the European Commission shall supervise the statistical use of the administrative data base. In particular this group shall ensure that the procedure for updating the DBB will continue in future to guarantee the adequate coverage and representativeness of the DBB with regard to the characteristics listed in 1. This group shall always undertake a detailed examination each time there is a significant change in the DBB.4. An annual report shall be compiled by Austria on the use of the DBB for statistical purposes. After this authorisation has expired, Austria is required to forward a report to the European Commission, which makes possible a comparison of the DBB results with the results of the cattle surveys. For this purpose in 2003 - parallel to the structure survey of agricultural holdings - a cattle survey will be carried out which meets the requirements of Council Directive 93/23/EEC in accordance with Article 4. On the basis of this comparison and the annual reports, and following an opinion of the Standing Committee on Agricultural Statistics, the Commission may take a decision on the statistical use of the DBB.5. The breakdown by herd size that falls due in December of uneven years will be done during the period of this authorisation on the basis of the DBB.